Title: A Catechism Relative to the English National Debt, [August or September? 1777]
From: Franklin, Benjamin
To: 


[August or September?, 1777]
A CATECHISM
Relative to the English National Debt.
Question 1. Supposing this debt to be only 195 millions of pounds sterling at present, although it is much more, and that it was all to be counted in shillings, that a man could count at the rate of 100 shillings per minute, for 12 hours each day, till he has counted the whole, how long would he take in doing it?
Answer. One hundred forty-eight years, one hundred nine days, and twenty-two hours.
Q. 2. The whole of this sum being 3,900 millions of shillings, and the coinage standard being sixty-two in the troy pound, what is the whole weight of this sum?
A. Sixty-one millions, seven hundred fifty-two thousand, four hundred and seventy-six troy pounds.
Q. 3. How many ships would carry this weight, suppose 100 tons each?
A. Three hundred and fourteen ships.
Q. 4. How many carts would carry this weight, suppose a ton in each?
A Thirty-one thousand, four hundred and fifty-two carts.
Q. 5. The breadth of a shilling being one inch, if all these shillings were laid in a straight line, close to one another’s edges, how long would the line be that would contain them?
A. Sixty-one thousand, five hundred fifty-two miles, which is 9,572 miles more than twice round the whole circumference of the earth.
Q. 6. Suppose the interest of this debt to be three and a half per cent. per annum, what does the whole annual interest amount to?
A. Six millions, seven hundred and seventy thousand pounds.
Q. 7. How doth government raise this interest annually?
A. By taxing those who lent the principal, and others.
Q. 8. When will government be able to pay the principal?
A. When there is more money in England’s treasury than there is in all Europe.
Q. 9. And when that be?
A. Never.
